EXHIBIT 10.6







KEY LINK ASSETS CORP.

AMENDED NOTE PAYABLE

$6,110










July 22, 2014

Chicago, Illinois




FOR VALUE RECEIVED, the undersigned, Key Link Assets Corp., a Delaware
corporation (“Maker”) promises to pay to the order of Shawn Clark, together with
any successors or assigns (collectively, the "Holder"), the principal sum of Six
Thousand One Hundred Ten and no/100 Dollars (US$6,110.00). The Note is
non-interest bearing and bears no collateral.




The Note will be paid in full on June 30, 2016. The Company may redeem the Notes
in part, or in full, prior to the due date of the Note.




Payments of principal shall be made at the place that Holder from time to time
shall direct in writing, or, in the absence of direction, at 216 South Jefferson
Street, Suite LL, Chicago, Illinois 60661.




Upon a default by the undersigned to make any payment due hereunder, and
continuing for five (5) calendar days after notice has been given to the
undersigned, and at the option of the Holder, all of the unpaid indebtedness
evidenced by this Note shall become immediately due and payable and shall accrue
interest at the highest rate of interest then permitted by law.




This Note is submitted by the undersigned to the Holder in Chicago, Illinois and
shall be deemed to have been made thereat. This Note shall be governed and
controlled by the laws of the State of Illinois as to interpretation,
enforcement, validity, construction, effect, choice of law, and in all other
respects.




To induce the Holder to accept this Note, the undersigned irrevocably agrees
that, subject to the Holder's sole and absolute election, all actions and
proceedings in any way, manner or respect arising out of or from or related to
this Note shall be litigated in courts having situs within the County of Cook,
State of Ilinois, the undersigned hereby covenants and submits to the
jurisdiction of any local, state or federal court located within said county and
state.




Any notice, designation, demand, consent or request required herein to be given
or to be served upon the undersigned by the Holder shall be deemed to have been
given or served upon mailing, if addressed to the undersigned at 216 South
Jefferson Street, Suite LL, Chicago, Illinois 60661, or upon actual receipt by
the undersigned.

 

In the event of default hereunder, the undersigned agrees to pay all expenses,
including, without limitation, attorney fees, incurred by the Holder in
endeavoring to enforce the rights of Holder hereunder.




Key Link Assets Corp.







By: /s/ Shawn Clark

      Shawn Clark, Chief Executive Officer



